Citation Nr: 1422551	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating for status post right shoulder dislocation with postoperative changes, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1995 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing.

This case was remanded for additional development in August 2011.  As discussed further below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right shoulder is the major shoulder.

2.  For the entire appeal period, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his right shoulder disability has been productive of humerus impairment that results in disability analogous to recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements, but no worse; ankylosis, limitation of arm motion to 25 degrees from side; or fibrous union, nonunion, or loss of the head of the humerus have not been shown.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating higher than 30 percent for status post right shoulder dislocation with postoperative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a June 2009 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  Additionally, VA provided examinations, in August 2009 and September 2011, addressing the Veteran's right shoulder disability.  The VA examinations documented the effects of his right shoulder disability on shoulder range of motion, occupational functioning, daily activities, and the September 2011 VA examiner provided a June 2012 addendum opinion.  The examinations are adequate for adjudicative purposes.  The examiners reviewed the Veteran's claims file, subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Regarding the August 2011 remand directives, the Board is satisfied that there was substantial compliance as the Veteran was provided with the September 2011 VA examination to determine the nature and extent of all impairment due to the Veteran's service-connected right shoulder disability.  The VA examiner offered an opinion with complete rationale after considering the Veteran's claims file and the results of the right shoulder range of motion exam which accounted for pain and flare-ups.  Further, after reviewing the results of the Veteran's September 2011 right shoulder x-rays, the VA examiner provided an addendum opinion as to the presence of fibrous union, nonunion, or loss of the head of the humerus.  Also, the RO issued a June 2012 supplemental statement of the case pursuant to the August 2011 remand directives.  See Stegall, 11 Vet. App. at 268.

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision.

II.  Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


Right Shoulder Disability

The Veteran contends that he is entitled to a disability evaluation higher than 30 percent for his right shoulder disability, as he has had two dislocations after the August 2009 VA examination and has lost more mobility.

The Veteran was awarded a temporary total (100 percent) disability rating from June 26, 2009, to July 31, 2009, for convalescence due to the surgery.  See 38 C.F.R. § 4.30 (2013).  Thus, the Board's schedular evaluation of the Veteran's disability will not include this time period when he was temporarily rated totally disabled.  See 38 C.F.R. § 4.30(a) (the total rating will be followed by an open rating reflecting the appropriate schedular evaluation).

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  38 C.F.R. § 4.69.  Here, the Veteran was afforded two VA examinations in which the examiners noted that the Veteran is right-hand dominant; thus, his right shoulder is his major shoulder for rating purposes.

In this case, the Veteran has been rated under DC 5202.  Under DC 5202 for a disability, based on the impairment of the humerus, to warrant an assignment of a 50 percent rating, the next higher rating from 30 percent, fibrous union must be present.  A 60 percent rating is assigned for nonunion of the humerus (false flail joint), and an 80 percent rating is assigned for loss of head of the humerus (flail shoulder).

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  An evaluation in excess of 30 percent is not warranted under DCs 5200 or 5201 because, as discussed below, objective findings show no ankylosis or arm limitation of motion to 25 degrees from side even with consideration of painful motion and other factors, and the highest rating available under DC 5203 is 20 percent.
A review of the Veteran's VA treatment records shows that the Veteran has suffered from right shoulder limitation of range of motion (ROM) and pain, stiffness, and weakness, which has required medication and multiple surgeries.

At the August 2009 VA examination, the Veteran reported progressive worsening of his right shoulder disability which required a third surgery, performed in June 2009, due to recurrent dislocation.  At the time of this VA examination, the Veteran was participating in physical therapy and had very restricted motion and lifting with his right arm.  The Veteran had been off work since the June 2009 surgery and was taking hydrocodone for pain control.

The VA examiner noted that the Veteran's right shoulder did not have deformity, incoordination, locking episodes, effusions, or arthritis.  The examiner reported the following right shoulder symptoms were present: aching pain, rated 3-4/10; giving way; instability; stiffness; weakness; decreased speed of joint motion; fatigability; lack of endurance; several episodes per week of dislocation or subluxation prior to the June 2009 surgery and none since the surgery; and tenderness.  The Veteran also reported flare-ups described as severe, weekly, and lasting up to 60 seconds.  The triggers for the flare-ups were unknown, and the flare-ups resolved on their own within one minute.  The Veteran stated that he cannot lift or move his arm at all during the flare-ups.  The examiner also noted guarding of all right shoulder movements.

Regarding ROM, the August 2009 VA examiner reported that there was objective evidence of pain with active motion of the right shoulder.  Right flexion was from zero to 90 degrees, right abduction was from zero to 70 degrees, right internal rotation was from zero to 20 degrees, and right external rotation was from zero to 10 degrees.  There was objective evidence of pain following repetition but no additional limitations after three repetitions of range of motion.

The examiner noted no ankylosis.  The Veteran reported working full-time in sales with 9 weeks of time lost from work during the last 12-month period because of right shoulder pain and surgery.  The examiner also stated that the right shoulder disability's impact on occupational activities included: decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength of the upper extremity, pain, and increased absenteeism.  At the time of the August 2009 VA examination, in regard to usual daily activities, the Veteran's right shoulder disability was noted to have mild effects on shopping, traveling, feeding, toileting, and grooming; moderate effects on chores, recreation, bathing, dressing, and driving; and severe effects on exercise and sports.

At the September 2011 VA examination, the Veteran's right shoulder disability was noted not to involve ankylosis or arthritis.  The VA examiner also reported that he "could not determine actual recurrent TRUE dislocations," but the Veteran likely has occasional subluxations.

The September 2011 VA examiner reported forward flexion and abduction (active ROM) to 140 degrees, with external rotation not being able to be performed, but internal rotation to 90 degrees.  The examiner reported that the DeLuca examination consisted of four additional exercises in each of these motions, to the above-mentioned limits; with repeated forward flexion exercises, the Veteran had pain beginning at 85 degrees but still went to 140 degrees, each time with mild pain, mild weakness, but no fatigue or incoordination.  The examiner further explained that the "level of pain appeared to be mild to very occasionally moderate."  The examiner noted that the major functional impact was pain with repetitive use.  The examiner stated that he could not determine additional limitation following repetitive use during flare-ups, as this would be speculation, but the Veteran did not have additional limitation following repetitive use at the examination.  Mild painful motion was noted.  Passive and active ROM was performed, with passive ROM going to 140 degrees forward flexion each time.

No instability, incoordination, weakness/loss of movement, or excess fatigability was noted.  However, the examiner noted that it is likely that the Veteran has additional loss of motion with repetitive use and difficulty with external and internal shoulder rotation during actual flares because of the many surgical procedures performed.  The examiner also reported that the Veteran commented that the shoulder disability is not interfering with his ability to work as a full-time sales consultant and that he had not lost any days of work during the last 12-month period.

The September 2011 VA examiner provided a June 2012 addendum opinion based on the right shoulder x-ray report and films from the September 2011 examination.  The examiner stated that the x-ray findings do not indicate that the Veteran suffers from a loss of the head of the humerus, nonunion of the head of the humerus (false flail joint), or fibrous union of the humerus.

The Board concludes that the evidence does not support a rating higher than 30 percent under DC 5202 as the VA addendum opinion states that the Veteran has no fibrous union of the humerus, which is necessary for the next higher rating of 50 percent.  Furthermore, as the addendum opinion states that there is no nonunion of the humerus or loss of the head of the humerus, a rating of 60 percent or 80 percent, respectively, is not warranted for the period on appeal.

The Board finds that even acknowledging that the Veteran's shoulder disability may at times result in additional functional loss, such as in exercise or sports, than that objectively demonstrated, and even when pain is considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent.  Moreover, given the objective findings of limitation of motion of right shoulder abduction and flexion with pain, the Board finds that, even during flare-ups and within 2 months post-surgery, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability results in disability comparable to fibrous union of the humerus, the criterion for the next higher rating of 50 percent under DC 5202.  Furthermore, the evidence does not show distinct time periods during the appeal period that would warrant staged ratings.  See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right shoulder disability, which includes pain and limited motion.  The Veteran's right shoulder disability is productive of dislocations and limitation of motion; a manifestation that is contemplated in the rating criteria.  Moreover, the flare-ups resulting in pain and functional impairment are contemplated by DeLuca and were addressed by the September 2011 VA examiner.  The rating criteria are therefore adequate to evaluate the right shoulder disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 30 percent for status post right shoulder dislocation with postoperative changes is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


